DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are under consideration.

Priority
This application is a divisional application of 16/300,446 filed on 11/09/2018, which is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112-written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims are directed to a method of treating a human subject with X-linked retinitis pigmentosa using  a genus of recombinant adeno-associated virus particle having a /variant AAV capsid  comprising heterologous peptide with a length of 7-11 amino acids covalently inserted between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of another AAV serotype, the peptide insertion comprising the amino acid sequence ISDQTKH (SEQ ID NO: 14) and having from 1 to 3 spacer amino acids (Y1-Y3) at the amino and/or carboxyl terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) and (ii) a nucleic acid comprising a nucleotide sequence encoding a retinitis pigmentosa GTPase regulator (RPGR ) protein, said nucleotide sequence operably linked to an expression control sequence, or administering a pharmaceutical composition comprising said infectious rAAV particle and a pharmaceutically acceptable excipient conferring increased infectivity of one or more rod photoreceptor cells of the human subject  and (see claims 1 and 15). 
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43). USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991
The claimed genus encompasses all types of AAVs including AAV-1 to AAV-10, avian AAV, bovine AAV, canine AAV, caprinie AAV, equine AAV, primate AAV, non-primate AAV, and ovine AV (see para. 48 of the specification), and the capsid insertion sequence embraces a vast numbers of short peptides embraced by  any 1 to 3 spacer amino acids (Y1-Y3) at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH. Dependent claims limit the capsid protein comprises any amino acid sequence at least 90% or 95% identical to the entire length of the amino acid sequence set forth as SEQ ID NO: 42 (see claims 3 and 4 respectively). Thus, claims encompass variant of AAV capsid. The specification discloses that the  "variant AAV capsid protein" or "AAV variant' to an AAV capsid protein comprises an amino acid sequence that includes at least one modification including deletion, insertion, point mutation, relative to a naturally existing or "wild-type" AAV capsid protein sequences (see para. 50 of the specification) contemplated for intended biological effect on one or more photoreceptor cells (rods or cones) of the human subject.
The prior art before the effective filing date of instant application teaches that that native rAAV2 virions do not typically transfect neural cells with significant affinity, a modified rAAV2 vector having an altered capsid protein profile, for example, may have significantly enhanced ability to transfect neural cells (see para. 16 of Muzyczka et al. USPGPUB 20060127358).  However, prior art teaches that change in even a single amino acid could result in loss of a functional virus. For instance, Choi et al (Curr Gene Ther. 2005 June ; 5(3): 299–310.) teach engineering adeno-associated virus (AAV) capsid, in order to increase efficiency in targeting specific cell types that are nonpermissive to wild type (wt) viruses and to improve efficacy in infecting only the cell type of interest (see abstract). However, Choi reported “Mutants generated in capsid mutation studies can be used to identify important domains of the capsid that are critical for viral assembly. Choi  cite study from Wu that shows that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble, In addition, a mutation at R-432 to A-432 alone can generate empty capsid (see page 12, para. 4). Michelfelder et al (PLoS ONE 2009;4:e 5122,pages 1-13, the abstract) teaches Cell type-directed vector capsids can be selected from random peptide libraries displayed on in vitro but so far this system could not easily be translated to in vivo applications  (abstract). Likewise, Varadi et al (Gene Ther. 2012 Aug;19(8):800-9) teach random peptide libraries can be displayed on AAV9 and can be utilized to select for AAV9 capsids redirected to the cell type of interest. Varadi et al generated an AAV9 peptide display library, which ensures that the displayed peptides correspond to the packaged genomes and performed four consecutive selection rounds on human coronary artery endothelial cells in vitro. This is screening yielded AAV9 library capsids with distinct peptide motifs enabling up to 40-fold improved transduction efficiencies compared with wild-type (wt) AAV9 vectors. Incorporating sequences selected from AAV9 libraries into AAV2 capsids could not increase transduction as efficiently as in the AAV9 context (see abstract). In view of foregoing it is apparent that the state of the art pertinent to searches for the desired rAAV vectors having the desired function among a library of random peptides had been carried out, were within the knowledge of the skilled, but the results were unpredictable. Hence, when the specification only teaches which random peptide libraries one can start the search for a rAAV virion having a variant capsid and conferring increased retinal cell infectivity, it calls for a search of sequences having the desired function to have infectivity in one or more photoreceptor cells (rods or cones) of the human subject, and it fails to show that the applicant was in possession of the claimed genus.
 The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) — such that each particle is composed of a mutant capsid surrounding the cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), Selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). Variants identified during Vector Selection Stages 1 and 2 demonstrate the ability to transduce primate retina cells (Figure IE). Recovery of viral genomes from RPES PR, inner nuclear layer (1NL), and ganglion cell layer (QCL) retinal tissue from a representative round of selection are shown in Figure 3. , Example 2 teaches the cell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NG: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) in vivo in non-human primates (NHP). The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 exemplifies capsid containing LAISDQTKHA+P34A show significantly higher transduction efficiency of and transgene expression in human RPEas compared to AAV2 (Figures 11A-B), flow cytometry (2,7-fold increase; Figures 11C-D) and Western blot analysis (Figures 11E-F). Robust transduction and expression was likewise achieved using LAISDQTKHA+ P34A CAG EGFP in human PR cultures by 32 days post-infection. 
There is no disclosure regarding what serotype and insertion of peptide comprising amino acids, or corresponding encoding nucleic acid, confer specificity to increased infectivity in one or more human rod photoreceptor cells other than LAISDQTKHA (SEQ ID NO: 28) + P34A as set forth in SEQ ID NO: 42  (paragraph 210-211, figure 11). There is no disclosure regarding what amino acids, or corresponding encoding nucleic acid or  a genus of recombinant adeno-associated virus particle having a variant AAV capsid  comprising heterologous peptide with a length of 7-11 amino acids covalently inserted between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of any other  AAV serotype, the peptide insertion comprising the amino acid sequence ISDQTKH (SEQ ID NO: 14) and having from 1 to 3 spacer amino acids (Y1-Y3) at either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14)  confer increased infectivity of one or more human photoreceptor cells including rods and cones. There is not teaching or suggestion that any other substitution of any other spacer amino acid peptide insertion in any other order or combination at either amino or carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) would confer similar functions in an AAV virion in one or more human rod or cones photoreceptor cells. In view of foregoing it is apparent that the claims broad and generic, with respect to all possible AAV serotype and the peptide insertion comprising any 1 to 3 spacer amino acids (Y1-Y3) at either amino, carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14)  conferring increased infectivity of one or more human  rod or cones photoreceptor cells encompassed by the claims. The possible structural variations are limitless to any amino acid sequence (or corresponding nucleic acid encoding sequence) that is 95% similar to SEQ ID NO: 42 and confers increased infectivity to one or more human  rod or cones photoreceptor cells compared to wild type AAV2 capsids. 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect. Hence, the analysis above demonstrates that Applicant has not determined the core structure for full scope of the claimed genus for contemplated biological activity. 
The skilled artisan cannot envision the detailed chemical structure of the encompassed AAV variant particle other than those described in the specification, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of an infectious AAV variant particle as broadly claimed for the contemplated biological activity at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.
Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of expressing a gene of interest in one or more retinal pigmented epithelial cells and rod photoreceptor cells in a subject, said method comprising intravitreal injection of an rAAV, comprising (i) a capsid comprising a capsid protein consisting essentially of  the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid encoding gene of interest, said nucleotide sequence operably linked to a CAG promoter, thereby expressing gene of interest in one or more retinal pigmented epithelial cells and rod photoreceptor cells, does not reasonably provide enablement for delivering via any other route, using any other broadly claimed rAAV virion or treating any condition in a human subject including X-linked retinitis pigmentosa as embraced by the breadth of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to 
Nature of the Invention: 
 The claims are directed to a method of treating a human subject with X-linked retinitis pigmentosa using  a genus of recombinant adeno-associated virus particle having a /variant AAV capsid  comprising heterologous peptide with a length of 7-11 amino acids covalently inserted between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of another AAV serotype, the peptide insertion comprising the amino acid sequence ISDQTKH (SEQ ID NO: 14) and having from 1 to 3 spacer amino acids (Y1-Y3) at the amino and/or carboxyl terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) and (ii) a nucleic acid comprising a nucleotide sequence encoding a retinitis pigmentosa GTPase regulator protein, said nucleotide sequence operably linked to an expression control sequence, or administering a pharmaceutical composition comprising said infectious rAAV particle and a pharmaceutically acceptable excipient conferring increased infectivity of one or more rod photoreceptor cells of the human subject (see claims 1 and 15). Claims are also directed to method for treating a human subject with X-linked retinitis pigmentosa, the method comprising administering by intravitreal injection a therapeutically effective amount of an rAAV particle, said rAAV particle comprising (i) a capsid comprising a capsid protein comprising the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising nucleotide sequence encoding a retinitis pigmentosa GTPase regulator protein, said nucleotide sequence operably linked to a rhodopsin kinase promoter.
Breadth of the claims:
  The claims are broadly directed to treating a human subject with X-linked retinitis pigmentosa, by administering  via any route any or all types of AAVs including AAV-1 to AAV-10, avian AAV, bovine AAV, canine AAV, caprinie AAV, equine AAV, primate AAV, non-primate AAV, and ovine AV (see para. 48 of the specification), and the capsid insertion sequence embraces a vast numbers of short peptides embraced by  any 1 to 3 spacer amino acids (Y1-Y3) at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH. Dependent claims limit the capsid protein comprises any amino acid sequence at least 90% or inter alia, targeting and expression of transgenes at therapeutically effective level by administering a composition comprising any nucleic acid that increases the expression of a retinitis pigmentosa GTPase regulator protein in the one or more of human  photoreceptor cells (rods or cones) via any route.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) — such that each particle is composed of a mutant capsid surrounding the cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), The selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). The specification further teaches recovery of viral genomes from RPES PR, inner nuclear layer (1NL), and ganglion cell layer (QCL) retinal tissue from a representative round of selection are shown in Figure 3. , Example 2 teaches the cell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NG: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) was assessed in vivo in non-human primates (NHP). The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 exemplifies capsid containing LAISDQTKHA+P34A show 
 State of the Art and Predictability of the Art and Amount of Experimentation Necessary:  
The state of the art reviewed by Vandenberghe  shows AAV serotype other than AAV2 are not pursued for human ocular gene therapy studies (see Vandenberghe et al Cold Spring Harbor Perspect Med, 2015, 5, 1017442). Moore et al (Expert. Opinion Biol. Therp,   2017, 1235-1244) raise critical  issues that need to be addressed  include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Moore emphasizes key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3). MacDonald et al (TVST, 2020, 9(3), 1-9) teaches anatomical differences between the retinas of mouse and primate models, and report that the intravitreal approach may be less effective in humans, especially in treating outer retinal cells. Hence, in primates, the thicker ILM at the vitreo–retinal interphase limits the transduction of cells to a small parafoveal ring even after the injection of novel, mutant capsids with improved cellular transduction in rodents. MacDonald emphasizes “Intravitreal injection of vector is thus currently limited to clinical trials that target diseases that affect the inner retina, such as Leber hereditary optic neuropathy, and diseases such as X-linked retinoschisis where the retinal architecture is affected by the causative mutation. Additionally, in X-linked retinoschisis, the disease state arguably breaks down the interphase barriers to some extent, allowing for better vector penetration. Unfortunately, however, no significant gains in visual function were observed in treated eyes compared to controls in these gene therapy studies. Moreover, gene transfer from the vitreous of large eyes is highly inefficient due to dilution of the vector when administered into the vitreous cavity (see page 4, col. 1, para. 2-3). Post filing art summarized by the references of Fisher et al (Molecular Therapy, 2017, 25, 1854-1865 and references therein)  teach X-linked retinitis pigmentosa (XLRP) constitutes one of the most prevalent and devastating ORF15 in the affected photoreceptors. However, the poor sequence stability of RPGRORF15 as a transgene poses a significant challenge to maintaining sequence integrity during adeno-associated viral (AAV) production (see page 1854, col. 2, para. 1). Fischer et al continue to teach that “spontaneous mutations in the putative therapeutic transgene could potentially lead to a dominant-negative effect and accelerate disease progression. To date, the majority of research groups working in the field of RPGR gene therapy have independently seen inadvertent sequence modifications in the transgene during vector development”. In the instant case, specification fails to provide any specific guidance in incorporating therapeutic transgene into the vector of the invention showing any therapeutic effect in any predictable animal mode. Fischer continue to teach “a second challenge with developing RPGRORF15 gene therapy is its complex posttranscriptional processing, which includes several splice variants” (see page 1854, col. 2, para. 2). The claims are broadly directed to treating a human subject with X-linked retinitis pigmentosa, by administering  via any route any or all types of AAVs including AAV-1 to AAV-10  and the capsid insertion sequence embraces a vast numbers of short peptides embraced by  any 1 to 3 spacer amino acids (Y1-Y3) at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH or as set forth in SEQ ID NO: 12 and (ii) a nucleic acid encoding a retinitis pigmentosa GTPase regulator protein  that is operably linked to any expression control sequence. Dependent claims limit the wherein one or more rod photoreceptor cells of the human subject is transduced with the rAAV particle and wherein the a retinitis pigmentosa GTPase regulator protein is expressed in one or more photoreceptor cells (rods or cones), whereby the X-linked retinitis pigmentosa is treated in the human subject. The guidance provided in the specification is limited to intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A  and GFP resulted in broader and more robust transgene expression  in human RPEas and human photoreceptor cells as compared to AAV2 (Figures 7-9 and example 2).It is emphasized that the  transduction of target cells represents the first critical step in any gene based therapy, which not only depends upon the type of target cells but also on the choice and/or characteristics of delivery vectors. In the instant case, specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A encoding in vivo delivery of a nucleic acid that increases a retinitis pigmentosa GTPase regulator protein such that it is expressed at therapeutic effective level for desired duration in the target cells ((one or more of human photoreceptor cells) of any human subject in need thereof in the treatment of plurality of X-linked retinitis pigmentosa.  An artisan of skill would have required undue experimentation to develop/design a suitable vector and practice the method as claimed because the art of gene therapy, vector design and in vivo delivery and treatment of X-linked retinitis pigmentosa condition was unpredictable at the time of filing of this application as supported by the observations in the art record. In absence of any specific teaching using the AAV virion of the invention, in a predictable animal model of X-
Claims are directed to using a genus of recombinant adeno-associated virus virions having a variant AAV capsid protein and conferring increased infectivity to one or more of human photoreceptor cells. However, as discussed supra under written description rejection, the specification fails to provide an adequate description for the broad classes of rAAV particle encompassed by the claims. The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) — such that each particle is composed of a mutant capsid surrounding the cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), The selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). The specification further teaches recovery of viral genomes from RPES PR, inner nuclear layer (1NL), and ganglion cell layer (QCL) retinal tissue from a representative round of selection are shown in Figure 3. It is further disclosed that during rounds 3-6 sequencing was performed on individual clones within the library' to determine the frequency of variants within the population. The specification discloses several representative clones that were identified as conferring increased infectivity of retinal cells are listed in Table 1 that included clone containing the identified substitution(s) and/or peptide insertion and is otherwise identical to SEQ ID NO: 2. Accordingly, among the several listed peptide modifications, or from several analyzed clones, only one species of SEQ ID NO 28 (LAISDQTKHA) was confirmed to have the claimed property in pan retinal transduction rate. The claims are directed to a modified rAAV particle  having a modified capsid protein that confers increased infectivity in one or more of human photoreceptor cells and not any AAVs comprising  capsid insertion sequence that includes s a vast numbers of short peptides embraced by  any 1 to 3 spacer amino acids (Y1-Y3) at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH. The art teaches changes in even a single amino acid could result in loss of a functional virus. For instance, Choi et al (Curr Gene Ther. 2005 June ; 5(3): 299–310.) teach “Mutants generated in capsid mutation studies can be used to identify important In re Soll, 97 F.2d 623, 38 USPQ 189 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Goodman, 29 USPQ2d 2010 (CA FC 1993); In re Fisher, 166 USPQ 18 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).
 In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. The specification and prior arts do not teach a method of treating X-linked retinitis pigmentosa in human. 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaffer (WO/2018/022905, dated 2/1/2018, EFD 7/29/2016) teaches the method as claimed. The reference is not applied because instant claims have an earlier priority to a US provisional application.
Looger et al (WO/2017/218842, dated 12/21/2017, EFD 06/15/2016) teaches rAAV virion comprising a LAISDQTKHA (SEQ ID NO 28) table 2.
Schaffer et al (USPGPUB 2015/0232953) discloses a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632